Citation Nr: 1734664	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-38 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include whether new and material evidence has been received to reopen a prior final denial.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).

In June 2017, the Veteran testified before the undersigned at a Travel Board hearing held in San Antonio, Texas.  A copy of the hearing transcript is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hallux valgus deformity had an in-service onset. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, diagnosed as bilateral hallux valgus deformity, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for bilateral hallux valgus deformity had an in-service onset.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

At the outset, the Board notes that a February 1994 AOJ rating decision denied service connection for bilateral foot deformities due to wearing combat boots in service on the basis that a bilateral foot disability was not shown to have an in-service onset or to be causally related to service.  The Veteran was provided notice of the denial and his appellate rights by letter dated February 25, 1994.  

In March 1994, the Veteran submitted additional evidence and, in April 1994, the AOJ readjudicated the claim finding new and material had not been presented.  By letter dated May 10, 1994, the Veteran was provided notice of the April 1994 denial and his appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the date of notice of the April 1994 denial.  As such, the April 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The evidence before the AOJ in April 1994 included private treatment records reflecting that the Veteran underwent foot surgery in 1979 for painful bunions with overlapping 5th toes with painful corns.  He had recurrent hallux valgus bilaterally.  There were lay witness statements attesting to the Veteran's report of combat boots causing a foot deformity.  The Veteran's service treatment records were unavailable.

Evidence submitted since the April 1994 decision includes the Veteran's testimony that his feet became deformed when he first wore combat boots in service.  He also submitted a private medical opinion attributing his current chronic hallux valgus deformity related to wearing combat boots in service.  This evidence is new as it was not previously considered in the prior final denial, and is material as it relates the onset of chronic hallux valgus deformity to service.  Thus, the criteria for reopening a prior final denial have been met and the Board may review the case on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The Board also finds that the criteria for establishing service connection for a bilateral foot disability, diagnosed as hallux valgus deformity, have been met.  In this respect, the Veteran describes the onset of bilateral hallux valgus deformity in service.  He is clearly competent to describe an observable foot deformity.  See generally Falzone v. Brown, 8 Vet. App. 398 (1995) (holding that pes planus (otherwise known as flat feet) is the type of condition that lends itself to observation by a lay person).  

Important for this decision, the Board finds no evidence of record impeaching the credibility of the Veteran's assertion that bilateral hallux valgus deformity began in service.  The service treatment records are unavailable due to no fault on the part of the Veteran, and the Board finds no inconsistent statements as to the onset of bilateral hallux valgus deformity.  

The medical evidence confirms a diagnosis of bilateral hallux valgus deformity, and there is no persuasive medical evidence reflecting that bilateral hallux valgus deformity did not have an in-service onset.  The record does include a March 2013 VA examiner opinion that it is less likely than not that the Veteran's bilateral foot disability had an in-service onset.  This opinion was premised on the 14-year gap between service discharge and foot surgery and the inference that the history of foot trouble since service was not credible.  It was indicated that the lay observers attesting to foot pain and walking problems were not medically qualified to speak to the medical reason for these observations.  The Board agrees that the lay observers are not competent to speak to the question of medical diagnosis and etiology.  However, the Veteran is competent to describe the onset of lay observable bilateral hallux valgus in service.  As indicated above, there is no evidence impeaching the Veteran's testimony and the lack of medical documentation between service discharge and the 1979 surgery - alone- cannot form a valid basis for finding the testimony of in service onset not credible.  Again, the Board must observe that service treatment records are unavailable.

Thus, the Board finds that the Veteran's bilateral hallux valgus deformity had an in-service onset.  The claim, therefore, is granted.


ORDER

The claim of entitlement to service connection for bilateral foot disability, diagnosed as bilateral hallux valgus deformity, is reopened and granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


